       Case 1:20-cv-01568-NONE-SAB Document 20 Filed 06/14/21 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   TOM JON RILURCASA,                              )   Case No.: 1:20-cv-01568-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER GRANTING PLAINTIFF’S REQUEST
13          v.                                           FOR LEAVE TO FILE A SECOND AMENDED
                                                     )   COMPLAINT
14                                                   )
     STATE OF CALIFORNIA, et al.,
                                                     )   (ECF No. 19)
15                                                   )
                    Defendants.                      )
16                                                   )

17          Plaintiff Tom Jon Rilurcasa is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Plaintiff filed the instant action on November 6, 2020. On December 16, 2020, the Court

20   screened Plaintiff’s complaint, found no cognizable claims, and granted Plaintiff thirty days to file an

21   amended complaint. (ECF No. 8.) After Plaintiff failed to file an amended complaint, the Court

22   issued an order to show cause why the action should not be dismissed on January 25, 2021. (ECF No.

23   9.)

24          On February 10, 2021, Plaintiff filed a first amended complaint. (ECF No. 11.)

25          On February 16, 2021, the Court discharged the order to show cause. (ECF No. 12.)

26          On May 14, 2021, the Court issued Findings and Recommendations recommending that the
27   action be dismissed for failure to state a cognizable claim for relief. (ECF No. 16.)

28   ///

                                                         1
      Case 1:20-cv-01568-NONE-SAB Document 20 Filed 06/14/21 Page 2 of 2



1             On May 12, 2021, the Court granted Plaintiff’s request to extend the time to file objections to

2    the Findings and Recommendations. (ECF No. 18.)

3             On June 11, 2021, Plaintiff filed objections to the Findings and Recommendations and requests

4    leave to file a second amended complaint. Plaintiff contends that due to COVID-19, he was unable to

5    properly amend his complaint and adequately present his claims. Plaintiff requests leave to file a second

6    amended complaint to “be able to give the court many cognizable claims….” (ECF No. 19 at 2.) Given

7    Plaintiff’s pro se status and the liberality of leave to amend under Federal Rule of Civil Procedure 15,

8    the Court will grant Plaintiff’s request to file a second amended complaint. Plaintiff is advised he may

9    not change the nature of this suit by adding new, unrelated claims in his amended complaint. George,

10   507 F.3d at 607 (no “buckshot” complaints). Further, an amended complaint supersedes the original

11   complaint. Lacey v. Maricopa Cnty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

12   complaint must be “complete in itself without reference to the prior or superseded pleading.” Local

13   Rule 220.

14            Accordingly, it is HEREBY ORDERED that:

15            1.      Plaintiff is granted thirty (30) days from the date of service of this order to file a second

16                    amended complaint; and

17            2.      If Plaintiff fails to file a second amended complaint, the Court will proceed with the

18                    Findings and Recommendations issued on April 14, 2021.

19
20   IT IS SO ORDERED.

21   Dated:        June 14, 2021
22                                                        UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

                                                            2
